DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16, 18-21, 23-24 and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Etemad et al Patent Application No. :( US 2014/0043979 A1) hereinafter referred as Etemad, in view of Patel et al US Patent Application No.:( US 2015/0263837 A1) hereinafter referred as Patel.
For claim14, Etemad teaches a communication method comprising: 
initiating, by a first base station that connects to a communication terminal, an addition procedure for connecting to the base station that connects to the communication terminal (406 and 408 fig. 4) (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4),  an addition procedure for adding  a second base station that connects to the communication terminal (paragraph [0047], lines 1-8) and(paragraph [0061], lines 1-11). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of sending, from the first base station,  an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 14.
Patel from the same or analogous art teaches the  sending, from the first base station,  an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station (1515 figure 15)( paragraphs [0004]  and  [0159], lines 1-11), to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum ( paragraph [0049], lines 7-18) and ( paragraph [0066], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sending, from the first base station,  an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum as taught by Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The sending, from the first base station,  an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the sending, from the first base station,  an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein dual connectivity or communication aggregation is established by said first base station and said second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Patel, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
For claim15, Etemad teaches the communication method, further comprising: sending, from the mobility management apparatus, the RAT type on the unlicensed spectrum, to a gateway that relays user data of the communication terminal (paragraph [0033], lines 10-15). 
For claim16, Etemad teaches the communication method, wherein the RAT type on the unlicensed spectrum is used for charging for the communication terminal (paragraph [0087], lines 1-13).  
For claim18, Etemad teaches the communication method, wherein said base station comprises an eNB (evolved NodeB) (paragraph [0083], lines 16).  
For claim19, Etemad teaches the communication method, wherein the mobility management apparatus comprises an MME (Mobility Management (MME figure 3) paragraph [0062], lines 1-12). Entity). 2 ActiveUS 180794896v.2Application No. 16/081,746Docket No.: 2209650.00306US1 Amendment dated July 29, 2020 Reply to Office Action of April 29, 2020
For claim 20, Etemad teaches a base station, comprising: 
a transceiver configured to connect to a communication terminal (406 and 408 fig. 4) (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4);
 a processor configured to initiate an  addition procedure for adding second base station that connects to the communication terminal (paragraph [0047], lines 1-8) and(paragraph [0061], lines 1-11). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of the  transmitter configured to send an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 20.
Patel from the same or analogous art teaches the  transmitter configured to send an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station(1515 figure 15)( paragraphs [0004]  and  [0159], lines 1-11),  to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum ( paragraph [0049], lines 7-18) and ( paragraph [0066], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitter configured to send an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum as taught by Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The transmitter configured to send an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the transmitter configured to send an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure, wherein said first base station establishes dual connectivity or communication aggregation with said second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Patel, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
For claim 21, Etemad teaches the base station, wherein the RAT type on the unlicensed spectrum is used for charging for the communication terminal (paragraph [0087], lines 1-13).  
For claim 23, Etemad teaches the base station, wherein said base station comprises an eNB (evolved NodeB) (paragraph [0083], lines 16).  
For claim 24, Etemad teaches the base station, wherein the mobility management apparatus comprises an MME (Mobility Management (MME figure 3) (paragraph [0062], lines 1-12)
For claim 25, Etemad teaches a method of a base station comprising: 
first base station comprising: initiating an addition procedure for adding second base station that connects to a communication terminal (paragraph [0047], lines 1-8), (paragraph [0061], lines 1-11)- (paragraph [0062], lines 1-12) and (paragraph [0065], lines 1-4). However, Etemad  disclose all the subject matter of the claimed invention with the exemption of sending an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum as recited in claim 25.
Patel from the same or analogous art teaches the  sending an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, (1515 figure 15)( paragraphs [0004]  and  [0159], lines 1-11), to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum ( paragraph [0049], lines 7-18) and ( paragraph [0066], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the sending an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum as taught by Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The sending an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum can be modify/implemented by combining the sending an indication message including a RAT (Radio Access Technology) type on an unlicensed spectrum used for connecting to the communication terminal by the second base station added to form simultaneous communications with the first base station, to a mobility management apparatus that performs mobility management of the communication terminal during said addition procedure; and establishing dual connectivity or communication aggregation with the second base station that connects to the communication terminal using the unlicensed spectrum with the device. This process is implemented as a hardware solution or as firmware solutions of Patel into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Patel, the motivation for the combination would be to use additional base station that will help the user to communicate through the unlicensed spectrum to the device becoming more efficient and reliable for a better communication with better quality of service.
Claim 26 is rejected under 35 U.S.C. 103 as being un-patentable over Etemad et al Patent Application No. :( US 2014/0043979 A1) hereinafter referred as Etemad, in view of Patel et al US Patent Application No.:( US 2015/0263837 A1) hereinafter referred as Patel, in  further view of Zheng et al US Patent Application No.:( US 2017/0142737 A1) hereinafter referred as Zheng.
For claim 26, Etemad  disclose all the subject matter of the claimed invention with the exemption of RAT type on the unlicensed spectrum is used for charging for the communication terminal as recited in claim 26.
Zheng from the same or analogous art teaches RAT type on the unlicensed spectrum is used for charging for the communication terminal ( paragraph [0091], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the RAT type on the unlicensed spectrum is used for charging for the communication terminal as taught by Zheng into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.   
The RAT type on the unlicensed spectrum is used for charging for the communication terminal can be modify/implemented by combining the RAT type on the unlicensed spectrum is used for charging for the communication terminal with the device. This process is implemented as a hardware solution or as firmware solutions of Zheng into the opportunistic carrier aggregation for dynamic flow switching between radio access technologies of Etemad.  As disclosed in Zheng, the motivation for the combination would be to use  the RAT type on the unlicensed spectrum  that will be  used for charging the communication terminal  that  will help the system  to control more efficiently the usage of the device and the communication becoming more efficient and reliable for a consumption measurement.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642